Title: To James Madison from Thomas Jefferson, 9 August 1802
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Aug. 9. 1802.
The inclosed letter from mr. Simpson our Consul in Marocco was forwarded to me from your office by yesterday’s post. The demand of the emperor of Marocco is so palpably against reason & the usage of nations that we may consider it as a proof either that he is determined to go to war with us at all events, or that he will always make common cause with the Barbary powers when we are at war with any of them. His having ordered our Consul away is at any rate a preliminary of so much meaning, that the draught of the letter I had forwarded you for him, as well as the sending him the gun carriages, are no longer adapted to the state of things. On this subject I should be glad of your opinion, as also of what nature should be the orders now to be given to our officers in the Mediterranean.
The Boston frigate is expected to return: there will then remain in the Mediterranean the Chesapeake, Morris, the Adams, Campbell, & the Constitution Murray; one of which perhaps would have been recalled, as two are thought sufficient for the war with Tripoli, especially while Sweden cooperates. In the present state of things would it not be adviseable to let the three remain? or does it seem necessary to send another?
I inclose you a letter from Richard Law dated New London. I suppose he may be the District judge & should be answered. The proper notification of the Commrs. of bankruptcy to the judges seems to be their commission exhibited by themselves to the court, as is done in the case of a Marshal, the only other officer of a court appointed by us. Accept assurances of my constant & affectionate esteem.
Th: Jefferson
P. S. A letter from Capt Morris informs us he had gone over to Tangier, but had not yet had any communication with the government: but that he should absolutely refuse the passports.
 

   
   RC (DNA: RG 59, ML); FC (DLC: Jefferson Papers).



   
   This was probably James Simpson’s dispatch no. 42, to which Daniel Brent added a note (see Simpson to JM, 17 June 1802, and n.).



   
   On this date Jefferson sent letters to Robert Smith and Gallatin, the contents of which were nearly identical to this paragraph (DLC: Jefferson Papers).



   
   The letter from Richard Law, dated 29 July 1802, has not been found (see JM to Law, 14 Aug. 1802). Richard Law (1733–1806), of New London, Connecticut, served in the Continental Congress and compiled, with Roger Sherman, the Acts and Laws of the State of Connecticut (1784). In 1789 Law was appointed U.S. district judge for Connecticut, and he held that post until his death.


